             Case 4:19-cv-05273-SAB                  ECF No. 10          filed 05/11/20     PageID.25 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington                                     FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                ROBERT SCOTT INGRAM,

                                                                     )                                        May 11, 2020
                             Plaintiff                               )                                             SEAN F. MCAVOY, CLERK
                                v.                                   )       Civil Action No. 4:19-cv-05273-SAB
            JAMES KEYES and                                          )
 WASHINGTON DEPARTMENT OF CORRECTIONS,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED for non-payment of the filing fee as required by 28 U.S.C. § 1914.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                           STANLEY A. BASTIAN                                on an application
      to proceed in forma pauperis.


Date: 5/11/2020                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                             Tonia Ramirez
